Hammond, D. J.
This cause comes again before me on the report of the master as to the title of the land purchased and bid in by E. E. Church at a public sale by the marshal under a previous decree. No formal exceptions have been filed to this report; and while I have not critically examined the question of the alleged defects in Mrs. Margaret Holst’s title to this land, I am satisfied from the master’s report that she did not take such a title as the purchaser is bound to accept, and that neither a deed from the marshal nor one from Margaret Holst would convey to this purchaser the clear and undoubted character of title he has a right to demand. It is, perhaps, *16Hot necessary to now determine just what interest she has in the property, it sufficiently appearing that she has some interest.
From the statements of counsel at the bar, and, indeed, from the report itself, it .appears that the- purchaser is desirous of complying with his bid, and is perfectly responsible for the amount, if he can thereby acquire a good and indefeasible title to this land, and that his bid was made in good faith. Under such circumstances a purchaser has a right to require a good title, and will not be compelled to complete his purchase if.such title cannot be given. The usual course in such cases is to direct a reference, as has been done here, and if it appears that the title is not good, and cannot be made perfect by deeds from the parties in the suit before the court, to relieve the purchaser from his bid and order a resale of the property. 2 Daniell, Ch. PL & Pr. 1276-1285, and cases cited in notes.
Let a decree be entered relieving the purchaser from complying with his bid, and ordering a resale of such interest as the defendants have in the property.